Opinion by
Judge Hines:
There is nothing in this case to take it out of the general rule that the heir is not responsible on the contract of his ancestor, except to the extent of assets received; and as there is nothing to show that appellants received anything except the land in controversy it was error to render personal judgment against them for the value *722of the improvements, and to adjudge that appellee should remain in possession of the property until the judgment and costs are paid.
M¿Henry & Hill, for appellants.
It is immaterial whether the amount of appellee’s recovery for improvements is measured by the cost of the improvements or by the amount they enhanced the value of the property, since the weight of the evidence is to the effect that the property has been enhanced in value to the extent of the cost of the improvements.
Wherefore, so much of the judgment as is personal against appellants, and as authorizes appellee to retain possession until that judgment is satisfied, is reversed and cause remanded with directions for proceedings consistent with this opinion.